Supreme Court of Florida
                                   ____________

                                  No. SC17-1242
                                  ____________

                          SAMUEL JASON DERRICK,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [February 2, 2018]



PER CURIAM.

      We have for review Samuel Jason Derrick’s appeal of the circuit court’s

order denying Derrick’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Derrick’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.

2161 (2017). This Court stayed Derrick’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Derrick responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Derrick’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Derrick is not entitled to relief.

Derrick was sentenced to death following a jury’s recommendation for death by a

vote of seven to five. Derrick v. State, 641 So. 2d 378, 379 (Fla. 1994). Derrick’s

sentence of death became final in 1995. Derrick v. Florida, 513 U.S. 1130 (1995).

Thus, Hurst does not apply retroactively to Derrick’s sentence of death. See

Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the denial of Derrick’s

motion.

      The Court having carefully considered all arguments raised by Derrick, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

                                         -2-
An Appeal from the Circuit Court in and for Pasco County,
     Stanley Richard Mills, Judge - Case No. 511987CF001775CFAXWS

Linda McDermott of McClain & McDermott, P.A., Estero, Florida; and Harry P.
Brody, Sarasota, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and C. Suzanne Bechard,
Assistant Attorney General, Tampa, Florida,

      for Appellee




                                      -3-